Citation Nr: 1538058	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-20 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 9, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD), with depression.

2.  Whether there is clear and unmistakable error (CUE) in the June 1995 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to November 1972. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, denying entitlement to an earlier effective date for the grant of service connection for PTSD with major depression.

A February 2005 rating decision originally granted entitlement to service connection for PTSD with major depression, with an effective date of April 9, 2004.  This date was assigned by the RO as the date the Veteran's claim to reopen entitlement to service connection for an acquired psychiatric condition was received.

The Veteran's service connection claim for an acquired psychiatric disorder was originally denied in a June 1995 rating decision.  The Veteran did not appeal this decision, and as a result, it became final.

The Board previously remanded this matter in November 2011 so that the issue of whether there is clear and unmistakable error (CUE) in the June 1995 rating decision could be adjudicated.

Pursuant to the November 2011 remand, the RO issued a December 2014 rating decision denying entitlement to an earlier effective date for service connection of PTSD with major depression, as there was not CUE in the June 1995 rating decision.  The Veteran filed a timely Notice of Disagreement (NOD) in January 2015.  The record does not indicate that a Statement of the Case (SOC) has been issued in response to the January 2015 NOD.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The issue of entitlement to service connection for pre-cancerous polyps has been raised by the record in a March 8, 2004 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

As noted, the Board previously remanded this matter in November 2011 so that the issue of whether there is CUE in the June 1995 rating decision could be adjudicated.  In doing so, the Board referred to these issues as being inextricably intertwined.  Upon further consideration, however, the Board believes that it is not inappropriate to proceed with a decision on the earlier effective date claim while at the same time remanding the claim for CUE for issuance of a SOC.  As will be discussed below, the Board's decision herein rests on a finding that the June 1995 rating decision is final insofar as it was unappealed at the time.  The Board makes no determination as to whether such decision contains CUE, and nothing determined herein should be construed as making any findings on that point.

Accordingly, the issue of whether there is clear and unmistakable error CUE in the June 1995 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran failed to perfect an appeal with respect to a June 1995 rating decision that denied entitlement to service connection for an acquired psychiatric condition, to include PTSD
 
 2.  Following the June 1995 denial, the earliest evidence of a claim to reopen for entitlement to service connection for an acquired psychiatric condition is a statement dated February 18, 2004, with attached medical records.

3.  Following the June 1995 denial, there is no evidence of an earlier formal or informal claim to reopen for service connection for an acquired psychiatric condition prior to February 18, 2004. 


CONCLUSIONS OF LAW

1. The June 1995 rating decision, which denied service connection for an acquired psychiatric condition, is final.  38 U.S.C.A. § 7105  (West 2014); 38 C.F.R. § 20.1103  (2014).
 
2. The criteria for an effective date of February 18, 2004, but no earlier, for service connection for PTSD with major depression have been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim in November 2011.  The Board instructed the RO to (1) adjudicate the issue of whether there had been CUE in the June 1995 rating decision, and (2) readjudicate the issue on appeal.

The RO issued a December 2014 rating decision with respect to the CUE claim and a December 2014 Supplemental Statement of the Case (SSOC) with respect to the issue on appeal.

As a result of these steps taken, the Board finds that there has been compliance with its previous remand instructions.  Stegall v. West, 11 Vet. App. 268, 271   (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

II. VA's Duty to Notify and Assist

VA must assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  VA must notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A.§ 5103(a)  requires notice to a claimant pursuant to the Veterans Claims Assistance Act (2000) be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini, at 119.

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that VA has met its duty to notify.  VA sent a September 2006 letter to the Veteran with proper notice information.  Furthermore, for effective date claims such as here, where service connection has been granted and the claimant has appealed the effective date, the claim has been more than substantiated, as it has been proven.  As such, 38 U.S.C.A. § 5103(a)  notice is no longer required since the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the effective date does not trigger additional 38 U.S.C.A. § 5103(a)  notice. 

If any additional notice was required in this case, the Veteran has not provided any argument that lack of notice was prejudicial.  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Therefore, any defect as to notice is nonprejudicial.

The Board also finds that VA has met its duty to assist.  VA has associated VA treatment records with the file, to include VA examinations.  There is no indication that additional private treatment records or relevant SSA records exist.  As such, the Board finds that VA has no duty to associate these records with the file.

 III. Timeliness of Appeal

The Veteran and his spouse have not specifically alleged that they filed a timely appeal to the June 1995 rating decision, however, the Board will quickly address that possibility.

Appellate review of a determination is initiated when a notice of disagreement (NOD) is timely filed.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200  (2014).  The claimant or his/her representative has 1 year from the date the AOJ mails notice of the determination to file a NOD. 38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a). Upon receipt of the NOD, the AOJ reviews its previous determination.  38 U.S.C.A. § 7105(d)(1).  If the previous determination is continued, the AOJ must prepare a SOC. Id.  The claimant or his/her representative has 60 days from the date the AOJ mails the SOC or the remainder of the 1 year period from the date the AOJ mailed notice of the determination being appealed, whichever comes later, to perfect the appeal by filing a substantive appeal (Form 9).  38 U.S.C.A. § 7105(d)(3) ; 38 C.F.R. §§ 20.202, 20.302(b).

Service connection for an acquired psychiatric disorder was denied by the RO in the June 1995 rating decision.  There is no indication that the Veteran, his spouse, or representative filed an NOD with 1 year from that date.  As a result, that rating decision became final.

IV. Entitlement to an Earlier Effective Date for Service Connection

The statutory guidelines for the determination of an effective date of an award are set forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is the latter.  38 C.F.R. § 3.400.  However, the Board does note that the effective date of an award of increased compensation may, however, be established at the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if the application for an increased evaluation is received within one year after that date.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a).  Any communication or action indicating an intent to apply for one or more VA benefits may be considered an informal claim.  38 C.F.R. § 3.155.  Under 38 C.F.R. § 3.155(a), the veteran or a representative of the veteran can file an informal claim by communicating an intent to apply for one or more VA benefits.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An informal claim must identify the benefit sought, see Stewart v. Brown, 10 Vet. App. 15, 18   (1997), but need not be specific.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

An "application" is used synonymously with "claim" and defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004   (2000).

As mentioned, the Veteran was granted service connection for PTSD with major depression effective April 9, 2004.  The effective date of April 9, 2004 was chosen by the RO as it was the date of receipt of the Veteran's claim to reopen his service connection claim for an acquired psychiatric condition following the June 1995 final disallowance of his claim.  The record indicates that this is the latter of the date of receipt of the claim and the date entitlement arose.  

The Veteran and his spouse contend that an earlier effective date, specifically the date of the original November 1994 service connection claim, is warranted as the RO was mistaken in denying service connection in the June 1995 rating decision.   
Whether the RO was mistaken in denying entitlement to service connection in the June 1995 rating decision is a matter of whether there clear and unmistakable error (CUE) was committed.  As noted in the Remand portion below, the Board does not currently have jurisdiction over that matter.  Upon the issuance of the Statement of the Case, as directed in the Remand, the Veteran is able to file a Substantive Appeal, if the issue remains denied.

For the purposes of this discussion and the issue currently on appeal, the Board finds that an earlier effective date of February 18, 2004 is warranted.

Consistent with 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400, a statement dated February 18, 2004 from the Veteran with attached medical records indicates an intent to reopen the previously denied claim of entitlement to service connection for an acquired psychiatric disorder.  While the Board notes there is no date stamp on this document, and thus it is unclear when it was received by VA, the Board finds that when resolving reasonable doubt in favor of the Veteran, the date of the document should be used for the effective date.

There is, however, no evidence that the Veteran filed a claim to reopen following the most recent final denial (June 1995) prior to February 18, 2004.  Furthermore, the Board notes that the Veteran, his spouse, and his representative have not specifically alleged that they filed a claim to reopen prior to this date.  Rather, their primary contention has been, and remains to be, CUE with the June 1995 rating decision.  As discussed, that issue must be remanded to the AOJ for issuance of a SOC.  

Thus, the Board finds that an effective date of February 18, 2004 for the award of service connection for PTSD with major depression is warranted.  However, it is unable to grant service connection for PTSD with major depression prior to February 18, 2004 based upon the evidence of record.


ORDER

Entitlement to an effective date of February 18, 2004, for the grant of service connection for posttraumatic stress disorder (PTSD), with major depression is granted.


REMAND

As previously discussed, a SOC was not issued with respect to the Veteran's claim of clear and unmistakable error (CUE) in the June 1995 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  The Veteran did submit an appropriate notice of disagreement (NOD) after the December 2014 rating decision finding that CUE had not been committed.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case referable to the issue of whether there is clear and unmistakable error (CUE) in the June 1995 rating decision that denied entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


